                             Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.1 Filed 08/28/21 Page 1 of 14




                                                     UNITED STATES DISTRICT COURT
                                                 FOR THE EASTERN DISTRICT OF MICHIGAN

                            GERALD NOVAK and
                            ADAM WENZEL,                                             Case No.: 21-cv-12008
                                Plaintiffs,                                         Honorable _____________

                                   v.                                                    COMPLAINT
                                                                                       JURY DEMANDED
                            WILLIAM FEDERSPIEL,
                            in both his official and personal capacities,
                                   Defendant
                                                                            /

                            OUTSIDE LEGAL COUNSEL PLC
                            PHILIP L. ELLISON (P74117)
                            Counsel for Plaintiffs
OUTSIDE LEGAL COUNSEL PLC




                            PO Box 107
                            Hemlock, MI 48626
     www.olcplc.com




                            (989) 642-0055
                            pellison@olcplc.com


                                                                   COMPLAINT

                                   NOW COME Plaintiffs GERALD NOVAK and ADAM WENZEL, by counsel, and

                            complains unto the Court as follows—

                                                                     PARTIES

                                   1.     Plaintiff GERALD NOVAK is a resident of the State of Michigan.

                                   2.     Plaintiff ADAM WENZEL is a resident of the State of Michigan.

                                   3.     Defendant WILLIAM FEDERSPIEL is the duly-elected Sheriff of Saginaw

                            County and is sued in both his official and personal capacities.

                                                                  JURISDICTION

                                   4.     This is a civil action brought pursuant to 42 U.S.C. § 1983 seeking injunctive

                            relief together with monetary damages against Defendant WILLIAM FEDERSPIEL for

                            violations of the United States Constitution.


                                                                                1
                              Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.2 Filed 08/28/21 Page 2 of 14




                                   5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which authorizes

                            federal courts to decide cases concerning federal questions; 28 U.S.C. § 1343, which

                            authorizes federal courts to hear civil rights cases; and 28 U.S.C. § 1367, which

                            authorizes supplemental jurisdiction over state law claim(s).

                                   6.       Venue is proper in this Court as Defendant conducts business in the

                            Eastern District of Michigan.

                                                            GENERAL ALLEGATIONS

                                   7.       Deputies from the Saginaw County Sheriff’s Office were called to the deer-

                            hunting cabin-house owned by Plaintiff GERALD NOVAK but long decamped by
OUTSIDE LEGAL COUNSEL PLC




                            Benjamin J. Heinrich in the rural part of Merrill, Michigan. See Exhibit 1.
     www.olcplc.com




                                   8.       Mr. Heinrich and his life-in companion, “H”, had a heated dispute over a

                            crying child and, without authority or permission, Mr. Heinrich took one of Plaintiff

                            GERALD NOVAK’s firearms (a New England .410) and pointed it at H demanding that

                            she leave the premises.

                                   9.       According to the police report, the firearm was then returned back to the

                            gun cabinet.

                                   10.      After arriving, the deputies of the Saginaw County Sheriff’s Office

                            interviewed and documented the same as a “lovers’ quarrel” with no injury. See Exhibit

                            1, p. 1.

                                   11.      Mr. Heinrich was arrested and the deputies then seized, pursuant to

                            Chapter 47 of the Revised Judicature Act of 1961, the single New England .410 used by

                            Mr. Heinrich.




                                                                         2
                              Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.3 Filed 08/28/21 Page 3 of 14




                                     12.      Plaintiffs GERALD NOVAK and ADAM WENZEL did not authorize,

                            condone, bless, have any part of, or contribute in any way to the events or interactions

                            between Mr. Heinrich and H.

                                     13.      Stored at deer-hunting cabin-house owned by Plaintiff Gerald Novak were

                            fourteen firearms owned by respectively Plaintiffs GERALD NOVAK and ADAM

                            WENZEL—

                                                         PLAINTIFF GERALD NOVAK'S FIREARMS
                                All references to (#) refers to the Item No. in Saginaw County Sheriff’s Office Crime Report No. 1717304037.1
                             (1) Remington Model 7600 Black          (6) Winchester Model 94               (11) Remington Revolver Pistol
                             Brown Wood Stock and Black Metal        Brown Wood Stock and Black Metal      Model 22 Caliber
OUTSIDE LEGAL COUNSEL PLC




                             Barrel                                  Barrel                                Silver
                             SN: 8333002                             SN: 1806102                           SN: Not Listed
     www.olcplc.com




                             (2) Remington Model 870                 (7) Kodiak Model 260                  (12) Savage 2204
                             Brown Wood Stock and Black Metal        Wood Stock, Black Barrel              Wood Stock, Black Barrel
                             Barrel                                  SN: Not listed                        SN: 410
                             SN: T123283V
                                                                     (9) Remington 1100                    (13) Remington Model 572
                             (4) Coleman Model 781                   Wood Stock, Black Barrel              Wood Stock, Black Barrel
                             Plasric Brown & Black Air Soft Gun      SN: 104238X                           SN: Not Listed
                             SN: 489501837
                                                                     (10) New England 398848†              (14) Gamemaster Model 760
                             (5) Dumoulin & Co Shotgun               Wood Stock, Black Barrel              Wood Stock, Black Barrel
                             Wood Stock and Black Metal Barrel       SN: NB218049                          SN: A7080267
                             SN: Not Listed

                            † This is the firearm used by Mr. Heinrich.


                                                          PLAINTIFF ADAM WENZEL'S FIREARMS
                                All references to (#) refers to the Item No. in Saginaw County Sheriff’s Office Crime Report No. 1717304037.1
                             (3) Remington Model 710                 (8) Marlin 60
                             Gray & Black (Green)                    Wood Stock and Black Barrel
                             SN: 71116295                            SN: 00231057



                                     14.      These fourteen firearms were merely stored at Plaintiff GERALD NOVAK’s

                            deer-hunting cabin-house; they were never given to, put in possession of, or provided to

                            Mr. Heinrich in any way.




                                                                                     3
                             Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.4 Filed 08/28/21 Page 4 of 14




                                   15.    Claiming for “safekeeping” purposes, deputies of the Saginaw County

                            Sheriff’s Office also took possession of the remaining thirteen firearms owned

                            respectively by Plaintiffs GERALD NOVAK and ADAM WENZEL. See Exhibit 1.

                                   16.    None of the thirteen firearms were subject to “seizure” or were “seized”

                            pursuant to Chapter 47 of the Revised Judicature Act of 1961 as those terms are utilized

                            under law

                                   17.    None of the thirteen firearms were an instrumentality of a crime or were

                            seized as incident to a lawful arrest.

                                   18.    None of the thirteen firearms were the proceeds of a crime.
OUTSIDE LEGAL COUNSEL PLC




                                   19.    None of the thirteen firearms were the substituted proceeds of a crime
     www.olcplc.com




                                   20.    None of the thirteen firearms were seized pursuant to a search warrant.

                                   21.    None of the thirteen firearms were seized pursuant to an inspection under

                            a valid administrative inspection warrant.

                                   22.     None of the thirteen firearms were seized were the result of probable

                            cause to believe that the property is directly or indirectly dangerous to health or safety.

                                   23.    None of the thirteen firearms contributed directly and materially to the

                            commission of the crime; was used to conceal the crime; was used to escape from the

                            scene of the crime; or was used to conceal the identity of the individual(s) who committed

                            the crime.

                                   24.    None of the thirteen firearms were legally seized or had anything to do with

                            heated dispute between Mr. Heinrich and his companion, “H”, or were the

                            instrumentalities of a crime.




                                                                         4
                             Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.5 Filed 08/28/21 Page 5 of 14




                                   25.    None of the thirteen firearms were property subject of a prior judgment in

                            favor of the State of Michigan in a forfeiture proceeding.

                                   26.    As explained in the police report generated at the time, the thirteen firearms

                            were taken to the Saginaw County Sheriff’s Office merely for “safekeeping” while the New

                            England .410 “was placed in the property room as evidence.” Exhibit 1.

                                   27.    Mr. Heinrich was charged with various criminal charges and then later pled

                            guilty to and was sentenced to probation for domestic violence.

                                   28.    Mr. Heinrich has since complied with all the terms of his probation and has

                            been fully discharged from custody of the Michigan criminal justice system as of January
OUTSIDE LEGAL COUNSEL PLC




                            7, 2019. Exhibits 2 and 3.
     www.olcplc.com




                                   29.    As of January 7, 2019, Defendant WILLIAM FEDERSPIEL thereafter had

                            no lawful basis to retain possession of the thirteen firearms.

                                   30.    After the discharge of Mr. Heinrich from the state criminal justice system,

                            Plaintiffs sought the return of their firearms in early 2019.

                                   31.    Saginaw County Sheriff’s Detective Jeffrey Kruszka confirmed the same in

                            an email dated February 22, 2019 but the response, on behalf of Defendant WILLIAM

                            FEDERSPIEL, was “too bad.” Exhibit 4.

                                   32.    According to Detective Kruszka, “the longer we keep the guns, the better.”

                            Exhibit 4.

                                   33.    Attempts to obtain the firearms through two separate claim-and-delivery

                            lawsuits in the state court against the Saginaw County Sheriff’s Office has been

                            unsuccessful due to neither state court willing to either take jurisdiction or otherwise has




                                                                          5
                             Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.6 Filed 08/28/21 Page 6 of 14




                            held that the Sheriff’s Office is immune from suit or judgment under MCL 600.4705 and

                            .4709.

                                     34.   Despite what will undoubtedly be the response of Defendant WILLIAM

                            FEDERSPIEL, there is no mechanism under Michigan law (absent the claim-and-delivery

                            claim here) for the thirteen firearms because none used in the assault by Heinrich and

                            unquestionably were never “seized” under MCL 600.4701 et seq to be subject to such

                            return process and/or have been sought back pursuant to MCL 600.4705 and .4709

                            without success.

                                     35.   Defendant WILLIAM FEDERSPIEL has possession and/or control of the 13
OUTSIDE LEGAL COUNSEL PLC




                            firearms; does not have ownership; and refuses to return them.
     www.olcplc.com




                                                                 COUNT I
                                                      FOURTH AMENDMENT VIOLATION
                                                             42 U.S.C. § 1983

                                     36.   The prior paragraphs are alleged word for word herein.

                                     37.   Plaintiffs GERALD NOVAK and ADAM WENZEL assert that it is a Fourth

                            Amendment violation when Defendant WILLIAM FEDERSPIEL, as of early 2019,

                            unreasonably refused to return the private property of Plaintiffs GERALD NOVAK and

                            ADAM WENZEL when the original reason for possessing said property has fully

                            terminated.

                                     38.   Return has been demanded and refused despite there no longer being any

                            justification for retaining the same as of January 8, 2019.

                                     39.   Under binding precedent, the Sixth Circuit has rejected that a claim under

                            the Fourth Amendment exists for these circumstances, Fox v. Van Oosterum, 176 F.3d




                                                                         6
                              Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.7 Filed 08/28/21 Page 7 of 14




                            342, 349-352 (6th Cir.1999), while the Ninth Circuit has recognized the claim, Brewster

                            v. Beck, 859 F.3d 1194 (9th Cir. 2017).

                                     40.   This claim/count is pled to preserve the claim (for future appellate practice)

                            under the Fourth Amendment for challenge en banc before the entire Sixth Circuit and/or

                            to petition for writ of certiorari to the United States Supreme Court to resolve the circuit

                            split.

                                     41.   The actions and/or inactions of Defendant WILLIAM FEDERSPIEL is a

                            policy, custom, and/or practice sufficient to impose damages and other relief pursuant to

                            Monell v. New York City Department of Social Services and its progeny.
OUTSIDE LEGAL COUNSEL PLC




                                     42.   Plaintiffs GERALD NOVAK and ADAM WENZEL have experienced
     www.olcplc.com




                            constitutional and monetary harm by processes and procedures undertaken by and/or is

                            a policy, custom, and/or practice of Defendant WILLIAM FEDERSPIEL.

                                     43.   The conduct of Defendant WILLIAM FEDERSPIEL was reckless and

                            undertaken with complete indifference to the federal rights of Plaintiffs GERALD NOVAK

                            and ADAM WENZEL to be free from violations of the Fourth Amendment to the United

                            States Constitution.

                                                                 COUNT II
                                                       CLAIM-AND-DELIVERY / REPLEVIN

                                     44.   The prior paragraphs are alleged word for word herein.

                                     45.   Plaintiffs GERALD NOVAK and ADAM WENZEL are the lawful owner of—




                                                                          7
                              Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.8 Filed 08/28/21 Page 8 of 14




                                                         PLAINTIFF GERALD NOVAK'S FIREARMS
                                All references to (#) refers to the Item No. in Saginaw County Sheriff’s Office Crime Report No. 1717304037.1
                             (1) Remington Model 7600 Black          (6) Winchester Model 94               (12) Savage 2204
                             Brown Wood Stock and Black Metal        Brown Wood Stock and Black Metal      Wood Stock, Black Barrel
                             Barrel                                  Barrel                                SN: 410
                             SN: 8333002                             SN: 1806102
                                                                                                           (13) Remington Model 572
                             (2) Remington Model 870                 (7) Kodiak Model 260                  Wood Stock, Black Barrel
                             Brown Wood Stock and Black Metal        Wood Stock, Black Barrel              SN: Not Listed
                             Barrel                                  SN: Not listed
                             SN: T123283V                                                                  (14) Gamemaster Model 760
                                                                     (9) Remington 1100                    Wood Stock, Black Barrel
                             (4) Coleman Model 781                   Wood Stock, Black Barrel              SN: A7080267
                             Plasric Brown & Black Air Soft Gun      SN: 104238X
                             SN: 489501837
                                                                     (11) Remington Revolver Pistol
                             (5) Dumoulin & Co Shotgun               Model 22 Caliber
                             Wood Stock and Black Metal Barrel       Silver
                             SN: Not Listed                          SN: Not Listed
OUTSIDE LEGAL COUNSEL PLC




                            † This is the firearm used by Mr. Heinrich.
     www.olcplc.com




                                                          PLAINTIFF ADAM WENZEL'S FIREARMS
                                All references to (#) refers to the Item No. in Saginaw County Sheriff’s Office Crime Report No. 1717304037.1
                             (3) Remington Model 710                 (8) Marlin 60
                             Gray & Black (Green)                    Wood Stock and Black Barrel
                             SN: 71116295                            SN: 00231057



                                     46.      Plaintiffs GERALD NOVAK and ADAM WENZEL are lawfully entitled to

                            possession and return of the above-described firearms as of January 7, 2019.

                                     47.      The demands of Plaintiffs GERALD NOVAK and ADAM WENZEL for the

                            return of the above-described firearms has been refused since early 2019.

                                     48.      Defendant WILLIAM FEDERSPIEL has current possession and/or control

                            of the thirteen firearms but does not have ownership of the above-described property.

                                     49.      Plaintiffs GERALD NOVAK and ADAM WENZEL seek a claim-and-delivery

                            / replevin judgment to immediately effectuate the return of the above-described firearms

                            to Plaintiffs GERALD NOVAK and ADAM WENZEL.




                                                                                     8
                             Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.9 Filed 08/28/21 Page 9 of 14




                                  50.    Plaintiffs GERALD NOVAK and ADAM WENZEL are not seeking damages

                            as part of this claim because a monetary-damages remedy is barred by government

                            immunity under Michigan law.

                                                               COUNT III
                                               FIFTH / FOURTEENTH AMENDMENT TAKINGS
                                                            42 U.S.C. § 1983

                                  51.    The prior paragraphs are alleged word for word herein.

                                  52.    The “government’s retention of personal property after a lawful initial

                            seizure… sounds in the Fifth Amendment rather than in the Fourth Amendment.” Denault

                            v. Ahern, 857 F.3d 76, 84 (1st Cir. 2017).
OUTSIDE LEGAL COUNSEL PLC




                                  53.    The Fifth Amendment to the Constitution provides that “private property
     www.olcplc.com




                            shall not be taken for public use, without just compensation.” U.S. Const. amend. V.

                                  54.    This claim is being made against all Defendant WILLIAM FEDERSPIEL

                            pursuant to 42 U.S.C § 1983 and § 1988.

                                  55.    The Fifth Amendment, made applicable to the states via the Fourteenth

                            Amendment, is a constitutional provision and right requiring the payment of just

                            compensation upon a taking by Defendant WILLIAM FEDERSPIEL, even if just

                            temporary. See Knick v. Twp. of Scott, 139 S. Ct. 2162 (2019); Cedar Point Nursery v.

                            Hassid, 141 S. Ct. 2063 (2021).

                                  56.    Upon the return of the thirteen firearms pursuant to this suit (including a

                            preliminary injunction and/or a claim-and-delivery order), Defendant WILLIAM

                            FEDERSPIEL has temporarily taken, from January 8, 2019 to the date of return, the

                            property interests Plaintiffs GERALD NOVAK and ADAM WENZEL as to the thirteen




                                                                         9
                            Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.10 Filed 08/28/21 Page 10 of 14




                            firearms for public use without the payment of just compensation in violation of the Fifth

                            and Fourteenth Amendments to the United States Constitution.

                                   57.    When Defendant WILLIAM FEDERSPIEL temporarily took private property

                            without paying for it, Defendant WILLIAM FEDERSPIEL violated the Fifth Amendment

                            without regard to any available or provided subsequent state court proceedings. See

                            Knick v. Twp. of Scott, 139 S. Ct. 2162 (2019).

                                   58.    Defendant WILLIAM FEDERSPIEL is liable pursuant to the Monell standard

                            as flowing from the execution of a policy or custom pursuant one or more of the four

                            recognized methodologies, see Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th
OUTSIDE LEGAL COUNSEL PLC




                            Cir. 2005).
     www.olcplc.com




                                   59.    The actions and/or inactions of Defendant WILLIAM FEDERSPIEL was

                            expressly designed to intentionally or wantonly cause harm to Plaintiffs GERALD NOVAK

                            and ADAM WENZEL due to the utter disregard of the constitutionally protected rights of

                            Plaintiffs GERALD NOVAK and ADAM WENZEL.

                                   60.    Defendant WILLIAM FEDERSPIEL has not paid just compensation.

                                   61.    Defendant WILLIAM FEDERSPIEL will not pay just compensation.

                                   62.    Defendant WILLIAM FEDERSPIEL does not intend to pay just

                            compensation in the future.

                                   63.    Plaintiffs GERALD NOVAK and ADAM WENZEL have suffered damages

                            which this Court can remedy by an order and/or judgment for an award of damages

                            (including nominal damages), plus interest and attorney fees.




                                                                       10
                            Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.11 Filed 08/28/21 Page 11 of 14




                                             COUNT IV (IN THE ALTERNATIVE TO COUNT II)
                                        FOURTEENTH AMENDMENT – PROCEDURAL DUE PROCESS
                                                           42 U.S.C. § 1983

                                  64.     The prior paragraphs are alleged word for word herein.

                                  65.     This Count is pled in the alternative to the extent that Count II fails.

                                  66.     Under the Fourteen Amendment due process clause, state actors may not

                            “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

                            amend. XIV.

                                  67.     “To the extent the Constitution affords [a plaintiff] any right with respect to a

                            government agency’s retention of lawfully seized property, it would appear to be
OUTSIDE LEGAL COUNSEL PLC




                            procedural due process.” Shaul v. Cherry Valley-Springfield Cent. Sch. Dist., 363 F.3d
     www.olcplc.com




                            177, 187 (2d Cir. 2004).

                                  68.     It is well settled that upon the termination of criminal proceedings, any taken

                            property, other than contraband, should be returned to the rightful owner.

                                  69.     Michigan law does not provide a process or procedure to effectuate the

                            return of the private property taken by deputies from the Saginaw County Sheriff’s Office

                            for “safekeeping” but not actually authorized to be seized under MCL 600.4703 following

                            the complete discharge of Mr. Heinrich from any criminal proceedings.

                                  70.     The post-deprivation remedies in the State of Michigan are inadequate

                            because they do not exist for these circumstances, been denied, or the seizing agency

                            having been granted immunity from suit.

                                  71.     Plaintiffs GERALD NOVAK and ADAM WENZEL has sought the return of

                            their thirteen firearms from the Saginaw County Sheriff’s Office as directed by MCL




                                                                         11
                            Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.12 Filed 08/28/21 Page 12 of 14




                            600.4705 and MCL 600.4709 and the 70th District Court has refused to order the return

                            of the firearms.

                                   72.     Demands for the return of the thirteen firearms by the demand of the rightful

                            owners have been met with flat rejection as “too bad” with the unlawful expressed goal

                            that “the longer we keep the guns, the better.”

                                   73.     Starting January 8, 2019, Plaintiffs GERALD NOVAK and ADAM WENZEL

                            have been deprived of property without constitutionally adequate pre- or post-deprivation

                            process.

                                   74.     Defendant WILLIAM FEDERSPIEL has failed to provide any notice of the
OUTSIDE LEGAL COUNSEL PLC




                            deprivation of their property and has failed to provide the opportunity to be heard to cause
     www.olcplc.com




                            the return of the thirteen firearms despite that Defendant WILLIAM FEDERSPIEL lacks

                            any continuing lawful interest in retaining the thirteen firearms.

                                   75.     Defendant WILLIAM FEDERSPIEL is liable pursuant to the Monell standard

                            as flowing from the execution of a policy or custom pursuant one or more of the four

                            recognized methodologies, see Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th

                            Cir. 2005).

                                   76.     The actions and/or inactions of Defendant WILLIAM FEDERSPIEL was

                            expressly designed to intentionally or wantonly cause harm to Plaintiffs GERALD NOVAK

                            and ADAM WENZEL due to the utter disregard of the constitutionally protected rights of

                            Plaintiffs GERALD NOVAK and ADAM WENZEL.

                                                             COUNT V
                                          FOURTEENTH AMENDMENT – SUBSTANTIVE DUE PROCESS
                                                          42 U.S.C. § 1983

                                   77.     The previous allegations are re-alleged word for word herein.




                                                                         12
                            Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.13 Filed 08/28/21 Page 13 of 14




                                   78.    Refusing to return the private property belonging to Plaintiffs GERALD

                            NOVAK and ADAM WENZEL, in the absence of a valid justification or basis, makes the

                            actions and/or inactions of Defendant WILLIAM FEDERSPIEL arbitrary and/or capricious

                            and/or of such a character as to shock the consciousness of the court.

                                   79.    Defendant WILLIAM FEDERSPIEL is liable pursuant to the Monell standard

                            as flowing from the execution of a policy or custom pursuant one or more of the four

                            recognized methodologies, see Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th

                            Cir. 2005).

                                   80.    The actions and/or inactions of Defendant WILLIAM FEDERSPIEL was
OUTSIDE LEGAL COUNSEL PLC




                            expressly designed to intentionally or wantonly cause harm to Plaintiffs GERALD NOVAK
     www.olcplc.com




                            and ADAM WENZEL due to the utter disregard of the constitutionally protected rights of

                            Plaintiffs GERALD NOVAK and ADAM WENZEL.

                                                            RELIEF REQUESTED

                                   81.    WHEREFORE,       Plaintiffs   GERALD   NOVAK      and    ADAM    WENZEL

                            respectfully requests this Court to—

                                          a.    Enter a preliminary injunction and/or a claim-and-delivery order
                                                immediately restoring all thirteen firearms to Plaintiffs GERALD
                                                NOVAK and ADAM WENZEL;

                                          b.    Enter an order for an award of damages including nominal
                                                damages;

                                          c.    Enter an order for an award of punitive damages;

                                          d.    Enter an order for an award of actual reasonable attorney fees and
                                                litigation expenses pursuant to 42 U.S.C. § 1988 and all other
                                                applicable laws, rules, or statutes; and

                                          e.    Enter an order for all such other relief the court deems warranted
                                                and/or equitable.




                                                                        13
                            Case 1:21-cv-12008-TLL-PTM ECF No. 1, PageID.14 Filed 08/28/21 Page 14 of 14




                                                             JURY DEMAND

                                 82.   For all triable issues, a jury is hereby demanded.

                            Date: August 28, 2021                     RESPECTFULLY SUBMITTED:

                                                                      /s/ Philip L. Ellison
                                                                      OUTSIDE LEGAL COUNSEL PLC
                                                                      BY PHILIP L. ELLISON (P74117)
                                                                      Counsel for Plaintiffs
                                                                      PO Box 107 · Hemlock, MI 48626
                                                                      (989) 642-0055
                                                                      pellison@olcplc.com
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                     14
